Citation Nr: 1402606	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  13-18 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Status of the appellant as the Veteran's surviving spouse for the purpose of the establishment of entitlement to Department of Veterans Affairs (VA) Compensation or Pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1974.  He died in June 1998.  The appellant seeks recognition as the Veteran's surviving spouse.

This case comes before the Board of Veteran's Appeals (Board) on appeal of a May 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On her October 2013 VA Form-9, substantive appeal, the appellant indicated her desire to testify before a member of the Board via a videoconference hearing.  
Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Videoconference hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) (2013).  Thus, a remand of her appeal is necessary in order to afford her with her requested hearing as to this matter.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the appellant for a VA videoconference hearing with a member of the Board in accordance with her October 2013 request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


